Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Attorney Ryan Chirnomas on March 10, 2021.
In the claims: 
Claim 6:  in claim 6 DELETE: “(phospholipid A)” and INSERT: - -, the phospholipid being a first phospholipid - -.
          Claim 7: in claim 7 DELETE:  “medicinal substance” and INSERT: - - polynucleotide - -.
Claim 8: Cancel claim 8;
          Claim  10: in claim 10, after “further comprising”: DELETE: “ a phospholipid having a saturated chain hydrocarbon group (phospholipid B)” and INSERT: - - a second phospholipid, the second phospholipid being a phosphatidylcholine - - .
In claim 10 DELETE:  “phospholipid A” and INSERT: --the first phospholipid- -.           Claim 11: in claim 11 DELETE: “phospholipid B” and INSERT: -- second phospholipid- - .
In claim 11 DELETE: “phospholipid A” and INSERT: -- first phospholipid- -

            Claim 12, in claim 12 DELETE:  “medicinal substance” and INSERT: - - polynucleotide - -.
            Claim 13: cancel claim 13. 
            Claim 15 in claim 15, DELETE:  “medicinal substance” and INSERT: - - polynucleotide - -.
DETAILED ACTION
This Office Action is responsive to Applicant's response to Restriction and election of species requirement, filed March 01, 2021. In view of examiner amendments above, claims 1-7, 9-12, 14, 15 are pending. Claims 8 and 13 are cancelled. 
Priority
This application filed 10/10/2019 is a national stage entry of PCT/JP2018/007736 , International Filing Date: 03/01/2018 claims foreign priority to 2017-078458 , filed 04/11/2017.
Information Disclosure Statement
Applicants' information disclosure statements (IDS) filed on 10/10/2019 have been considered except where lined through. Please refer to Applicants' copy of the 1449 submitted herewith.   
Election/Restrictions
Applicant’s election of Group I, claim 1-11 and the species compound DOP-DEDA, example 1-1 on [0098] of instant disclosure in the reply filed on 03/01/2021 is acknowledged.  

If the elected species is found to be allowable, then the search and examination will be expanded by the Examiner to consider additional species and subgenera within the generic formula until: (1) An art rejection can be made, or (2) The genus claim is found to lack unity of invention, or (3) The claims have been searched in their entirety.
If the Markush-type claim is not allowable, the provisional election will be given effect and examination will be limited to the Markush-type claim and claims to the elected species, with claims drawn to species patentably distinct from the elected species held withdrawn from further consideration.
The instantly elected species was searched and examined.  It was determined that the elected species was free of the prior art.   For this reason, the search and examination was expanded within the Markush-type claim and to consider additional species and subgenera within the generic formula of instantly claimed compounds of formula in claim 1 until claims 1-11 have been searched in their entirety.
Allowable Subject Matter
Claims 1-7, 9-11 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(b), Group II: claim 12,14 directed to the  method of making the allowable product, and Group III, claim 15 drawn to composition containing allowable product previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR § 1.104.
Because a claimed invention previously withdrawn from consideration under 37
CFR § 1.142 has been rejoined, the restriction requirement between Groups I-III as set forth in the Office action mailed on 12/28/2020 is hereby withdrawn. In view of the
withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See MPEP § 804.01.
Claims 1-7, 9-12, 14, 15 are allowed. The examiner has conducted a search and has not found relevant prior art that would meet the claims limitations.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The instantly claimed phospholipid compounds of formula (1) and lipid particle and medicament  formulations, and method of preparation of lipid particle comprising said phospholipid  compound are novel and non-obvious over the prior art. 
The closest prior art is of record. For example JP2005-247750 (cited by Applicants in IDS), which teach phospholipid of formula 2. 
The difference between the compounds of the prior art and present invention is the oxygen atom is linked on the right side of the phosphorus atom instead of oxygen atom linked on the right and on the left side of phosphorus atom of the compounds of the present invention.   

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
 There is no motivation in the prior art to modify the prior art compounds to arrive the compounds of the present invention with a reasonable expectation of success.   The method of preparation claims include all the limitations of the allowable compound claims and therefore are also allowable.   Accordingly, the claimed invention is patentable over the prior art.  
Conclusion
In view of examiner amendment above, claims 1-7, 9-12, 14, 15 are allowed. Claims 8 and 13 are canceled. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the
examiner should be directed to:
Ana Muresan
(571) 270-7587 (phone)
(571)270-8587 (fax)
Ana.Muresan@uspto.gov

The examiner can normally be reached Monday - Friday (9:00AM - 5:30PM). 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached at (571)272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANA Z MURESAN/Primary Examiner, Art Unit 1622